DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 2, 6, 10, 15 and 20 are cancelled. Claims 1, 3, 5 and 7 are amended, wherein claim 1 is an independent claim. Claims 4, 8, 9 and 11 are withdrawn. Claims 1, 3, 5, 7, 12-14 and 16-19 are currently examined on the merits.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “…the optical coating…” which should read “…the first optical coating...” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 7, 12-14 and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the 
Claim 1 recites "… coatings have the total thickness of the combined coating between 15-20 µm …", which is not supported by the specification as originally filed. It is noted that instant specification (for example “background of the present disclosure”) discloses “These monocrystalline coatings are typically grown via molecular beam epitaxy, where the total thickness is effectively limited to ~15-20 µm…” However this disclosure does not support the instantly claimed “the total thickness of the combined coating between 15-20 µm”. Claims 3, 5, 7, 12-14 and 16-19 are rejected because they depend on claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5, 7, 12-14 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The preamble of claim 1 is directed to a method for manufacturing optical interference coatings. However, the claim is indefinite as it is not clear how the main body of the claim relates to the method for manufacturing optical interference coatings, 
Claim 1 recites the limitation "…the total thickness… the individual layers…". There is insufficient antecedent basis for this limitation in the claim.
The recited in claim 1 "… coatings having the total thickness of the combined coating between 15-20 µm…” constitutes an indefinite subject matter. It is not clear what “coatings having the total thickness of the combined coating between 15-20 µm” means, for example it is not clear whether “coatings” refer to “the combined coating” or not, or where “coatings” come from. Therefore, the metes and bounds of claim 1 are not readily ascertainable. Clarification and/or correction are/is required. Claims 3, 5, 7, 12-14 and 16-19 are rejected because they depend on claim 1.
The recited in claim 3 "… the host substrates 21.1 and 21.2 are equal…” constitutes an indefinite subject matter. There is insufficient antecedent basis for the limitation “the host substrates 21.1 and 21.2” in the claim; it is also not clear what “the host substrates 21.1 and 21.2 are equal” means. Therefore, the metes and bounds of claim 3 are not readily ascertainable. Clarification and/or correction are/is required. Claim 7 is rejected because they depend on claim 3.
The recited in claim 5 "… the sequence of layers 5.2 and 7.2 as well as their parameters are the same as for the first optical coating 9.1, such that the coating structure 11.2 is equal to the coating structure 11.1” constitutes an indefinite subject matter. There is insufficient antecedent basis for the limitation ““the sequence of layers 
The recited in claim 7 "… the sequence of layers 5.2 and 7.2 as well as their parameters are the same as for the first optical coating 9.1, such that the coating structure 11.2 is equal to the coating structure 11.1” constitutes an indefinite subject matter. There is insufficient antecedent basis for the limitation ““the sequence of layers 5.2 and 7.2 …the first optical coating 9.1 … the coating structure 11.2 … the coating structure 11.1” in the claim”; it is not clear what “the sequence of layers 5.2 and 7.2 as well as their parameters are the same as for the first optical coating 9.1, such that the coating structure 11.2 is equal to the coating structure 11.1” means, for example, it is not clear what parameters are referred or equal. Therefore, the metes and bounds of claim 7 are not readily ascertainable. Clarification and/or correction are/is required. 
The recited in claim 19 "… the first or the second optical coating comprise crystalline semiconductor layers being monocrystalline epitaxial layers based on an AIGaAs ternary alloy, wherein a first type and a second type comprise AlxGa1-xAs with 0 x<1; wherein for the layers of the first type, the value of x is smaller than that of for layers of the second type” constitutes an indefinite subject matter. It is not clear with respect to the relationship of the first optical coating, the second optical coating, crystalline semiconductor layers, a first type, a second type, the layers of the first type. 
Allowable Subject Matter
Claims 1, 3, 5, 7, 12-14 and 16-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. No new matter should be introduced into claims.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record Ghyselen et al (US 20150083202 A1, “Ghyselen”) teaches a method for manufacturing optical interference coatings, but does not teach, disclose or reasonably suggest that  “… a) providing a first optical coating having layers of alternating high and low refractive indices on a first host substrate as a base coating structure; b) providing a second optical coating having layers of alternating high and low refractive indices on a second host substrate … e) in a case that the result of the determining step is negative, taking the combined coating together with a remaining host substrate as the base coating structure to be processed next and continuing with step b); f) in a case that the result of the determining step is positive, providing an optical substrate and directly bonding the optical substrate to the combined coating; wherein growth defects are buried due to direct bonding…” as recited in claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/HUA QI/Primary Examiner, Art Unit 1714